NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DWAYNE JARREL JOHNSON,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D16-5474
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Charlotte County; Donald H. Mason,
Judge.

Howard L. Dimmig, II, Public Defender,
and Gary R. Gossett, Jr., Special
Assistant Public Defender, Bartow,
for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and ATKINSON, JJ., Concur.